                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         Case No. 17-00017-02-CR-W-BP

 KIMBERLY ANN PIERSON,

                               Defendant.

                   GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, by and through Assistant United States Attorney

Alison D. Dunning, in anticipation of sentencing currently scheduled for November 30, 2018,

respectfully provides the Court with the Government’s sentencing recommendation. As more fully

explained below, the Government recommends a sentence of 87 months’ imprisonment followed

by four years of supervised release. Additionally, the Government requests the Court order

immediate payment of the $100 mandatory special assessment.

A.     Procedural History

       On January 12, 2017, a federal grand jury for the Western District of Missouri returned a

nineteen-count indictment that charged the defendant in Count One with conspiracy to distribute

500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and

846; in Counts Three and Ten with aiding and abetting in the distribution of 5 grams or more of

methamphetamine (actual), in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and 18 U.S.C. § 2;

in Count Four and Nine with aiding and abetting in the distribution of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and 18 U.S.C. § 2; in Count Five with aiding and

abetting in the distribution of 50 grams or more of methamphetamine (actual), in violation of




          Case 4:17-cr-00017-BP Document 175 Filed 11/28/18 Page 1 of 6
21 U.S.C. § 841(a)(1) and (b)(1)(A), and 18 U.S.C. § 2; in Counts Six, Seven and Twelve with

aiding and abetting in the distribution of 50 grams or more of methamphetamine, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(B), and 18 U.S.C. § 2; and in Count Eleven with distribution of

50 grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

       On July 12, 2018, the defendant pled guilty to the lesser-included offense of Count One,

that is, conspiracy to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B) and 846 pursuant to a plea agreement. The Government agreed to dismiss

the remaining counts at sentencing.

B.     Sentencing Guidelines Calculations

       Consistent with the plea agreement of the parties, the base offense level as reflected in the

final Presentence Investigation Report (PSR) is 32. (¶ 37.)1 The PSR applied a two-level

enhancement under § 2D1.1(b)(12) for maintaining a premises for the purpose of manufacturing

or distributing a controlled substance. (¶ 38.) The defendant has objected to the application of

this enhancement. (See Second Addendum.) Application Note 17 to § 2D1.1 states in full:

       “Subsection (b)(12) applies to a defendant who knowingly maintains a premises
       (i.e., a building, room, or enclosure) for the purpose of manufacturing or
       distributing a controlled substance, including storage of a controlled substance for
       the purpose of distribution.

       Among the factors the court should consider in determining whether the defendant
       ‘maintained’ the premises are (A) whether the defendant held a possessory interest
       in (e.g., owned or rented) the premises and (B) the extent to which the defendant
       controlled access to, or activities at, the premises.

       Manufacturing or distributing a controlled substance need not be the sole purpose
       for which the premises was maintained, but must be one of the defendant’s primary
       or principal uses for the premises, rather than one of the defendant’s incidental or
       collateral uses for the premises. In making this determination, the court should
       consider how frequently the premises was used by the defendant for manufacturing


       1
           All references are to the PSR unless otherwise noted.



                                        2
            Case 4:17-cr-00017-BP Document 175 Filed 11/28/18 Page 2 of 6
       or distributing a controlled substance and how frequently the premises was used by
       the defendant for lawful purposes.”

       It is clear that the defendant held a possessory interest in the apartment she lived in

and that she controlled access to, or activities at, the premises. The defendant identified

the apartment as her residence. (¶ 19; Second Addendum.) As noted by the Probation

Officer in her response to the defendant’s objection, an undercover officer (UC) bought

methamphetamine from the defendant at her apartment—at her direction—on multiple

occasions between April 29, 2014 and June 24, 2014. (¶¶ 19, 20, 28, 29.) On one occasion,

the UC observed the defendant’s source, Lisa Nagy, weighing suspected methamphetamine

inside the defendant’s apartment. (¶ 29.) In addition to the transactions that took place

inside the apartment, the defendant conducted a transaction in the parking lot of the

apartment building (¶ 27), and the defendant had the UC pick her up at the apartment to

give her rides to transactions taking place at other locations. (¶¶ 21, 24, 30.) While not the

sole purpose of the residence, this court should find that drug distribution was a primary or

principal use of the residence by the defendant.

       The PSR did not apply a reduction for acceptance under § 3E1.1. (¶¶ 35, 45.)

However, consistent with the plea agreement of the parties, the Government recommends

that the court apply a three-level reduction for acceptance. The Government agrees that

the defendant is entitled to a two-level reduction under § 2D1.1(b)(17).

       In light of the above, the Government believes the total offense level should be 29

resulting in an advisory Guideline range of 87 to 108 months.

C.     Sentencing Factors Under 18 U.S.C. § 3553(a)

       Under federal law, in determining an appropriate sentence, the Court shall consider,

amongst other factors, the nature and circumstances of the offense and the history and



                                      3
          Case 4:17-cr-00017-BP Document 175 Filed 11/28/18 Page 3 of 6
characteristics of the defendant. 18 U.S.C. § 3553(a)(1). The Court shall further consider the need

for the sentence imposed to: reflect the seriousness of the offense; promote respect for the law;

provide just punishment for the offense; afford adequate deterrence to criminal conduct; to protect

the public from further crimes of the defendant; and to provide the defendant with needed

educational or vocational training, medical care or other correctional treatment in the most

effective manner. 18 U.S.C. § 3553(a)(2)(A)-(D).

       To properly sentence the defendant, the Court must deduce a “reasonable” sentence which

is presumed, but not required to be, within the advisory Sentencing Guidelines, and takes into

account the sentencing factors described in 18 U.S.C. § 3553(a). United States v. Farmer, 647

F.3d 1175, 1178-79 (8th Cir. 2011). In this case, the factors listed in 18 U.S.C. § 3553(a) as to

this defendant can be summarized as follows:

       1.      Nature and Circumstances of the Offense.

       The nature and circumstances of the offense are summarized in the “Offense Conduct”

section of the PSR (&¶ 4-32.) The Government adopts the facts and conclusions therein as the

basis for the recommended sentence herein. There are no objections to these paragraphs.

       A sentence of 87 months’ imprisonment is appropriate in light of the nature and

circumstances of the offense.

       2.      History and Characteristics of the Defendant.

       While the defendant has no prior criminal convictions (¶¶ 48-51), the defendant has a

pending felony drug possession case in Jackson County, Missouri Circuit Court. (¶ 53.) The

conduct forming the basis for this pending charge occurred on March 25, 2016—well after the

undercover sales charged in the present case. (¶¶ 31, 53.)




                                        4
            Case 4:17-cr-00017-BP Document 175 Filed 11/28/18 Page 4 of 6
        The PSR also includes information regarding the defendant’s personal and family data;

physical condition; mental and emotional health; substance abuse; educational, vocational and

special skills; employment record and financial condition.        (¶¶ 55-77.)    In her sentencing

memorandum, the defendant stressed her age, her prior employment history, her positive family

relationships, her participation in programming while incarcerated, her faith and her remorse.

(Doc. 173.)

        Of concern is the defendant’s denial in the PSR that she ever intentionally used

methamphetamine and her claim that she only used methamphetamine once (by accident) despite

evidence indicating otherwise. (¶ 66.) At any rate, it appears that drug addiction was not a primary

factor motivating the defendant to sell methamphetamine.

        On balance, a sentence of 87 months’ imprisonment is appropriate considering the

defendant’s history and characteristics.

        3.      Seriousness of the Offense / Promote Respect for the Law / Just Punishment.

        A sentence of 87 months’ imprisonment reflects the seriousness of the offense, will

promote respect for the law, and will provide just punishment for the offense.

        4.      Deterrence and Protection of the Public.

        A sentence of 87 months’ imprisonment ensures that the public is protected from the

defendant.

        5.      Effectively Provide Defendant With an Opportunity to Rehabilitate.

        A sentence of 87 months’ imprisonment will provide this defendant an opportunity to

rehabilitate herself.




                                         5
             Case 4:17-cr-00017-BP Document 175 Filed 11/28/18 Page 5 of 6
D.     The Government=s Sentencing Recommendation

       Based on all of the above factors, the Government recommends a sentence of 87 months’

imprisonment followed by four years of supervised release. This recommendation will address

the sentencing factors set forth in 18 U.S.C. § 3553(a).

                                                     Respectfully submitted,

                                                     Timothy A. Garrison
                                                     United States Attorney

                                                 By /s/Alison D. Dunning

                                                     Alison D. Dunning
                                                     Assistant United States Attorney
                                                     Narcotics & Violent Crimes Unit
                                                     Charles Evans Whittaker Courthouse
                                                     400 East Ninth Street, Suite 5510
                                                     Kansas City, Missouri 64106
                                                     Telephone: (816) 426-3122



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was delivered on
November 28, 2018, to the CM-ECF system of the United States District Court for the Western
District of Missouri for electronic delivery to all counsel of record.


                                                     /s/Alison D. Dunning
                                                     Alison D. Dunning
                                                     Assistant United States Attorney




                                      6
          Case 4:17-cr-00017-BP Document 175 Filed 11/28/18 Page 6 of 6
